         Case 6:17-cr-00013-BMM Document 81 Filed 08/10/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

 UNITED STATES OF AMERICA,                      Case No. CR 17-13-H-BMM

                 Plaintiff,
                                                     AMENDED
 vs.                                           ORDER FOR TEMPORARY
                                                     RELEASE
 BRIAN RUSSELL BLACKWELL,

                Defendant.

        Upon Defendant Blackwell’s Third Motion for Temporary Release, the

Government having no objections, and good cause appearing;

        IT IS HEREBY ORDERED that Defendant, Brian Russell Blackwell, be

temporarily released from the Cascade County Regional Detention Facility on

Thursday, August 12, 2021, at 8:00 a.m., to attend a scheduled follow-up doctor

appointment with Dr. Justin Perry at St. Peter’s Clinic in Helena at 11:15 a.m.

        IT IS FURTHER ORDERED that Defendant Blackwell shall return to the

Cascade County Regional Detention Facility no later than 5:00 p.m. on August 12,

2021.

        DATED this 10th day of August, 2021.




                                         1
